James M. Kater (defendant) has been convicted by two different juries of kidnapping and murder in the first degree; this court has reversed the convictions on both occasions. A third trial ended in a mistrial. The Commonwealth is preparing to try the defendant a fourth time. To that end, the Commonwealth filed a motion in limine to admit evidence of prior bad acts. The trial judge allowed the Commonwealth’s motion.
In August, 1995, the defendant filed in the county court a petition for relief under G. L. c. 211, § 3 (1994 ed.). A single justice denied the petition. The defendant appealed. The Commonwealth has moved to dismiss *1009the appeal. The Commonwealth’s motion is allowed. Whatever relief the defendant may be entitled to may be sought in the normal course of appeal.
Joseph F. Krowski, for the defendant, submitted a brief.

Appeal dismissed.